       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 1 of 32




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



                                                 No. 1:20-cv-01469-DLF

 BLACK LIVES MATTER D.C., et al.,                Judge: Dabney L. Freidrich




              Plaintiffs,


        v.


 DONALD J. TRUMP, et al.




              Defendants.




  OFFICER KELLENBERGER MOTION TO DISMISS ALL INDIVIDUAL-
                    CAPACITY CLAIMS

      Pursuant to Federal Rule of Civil Procedure 7(b), 12(b)(6), 17(a) and 19(a),

U.S. Park Police Officer Sean Kellenberger, as sued in his individual capacity,

moves this court to dismiss the claims filed against him in the third-amended

complaint.   Plaintiffs fail to state a claim because they lack standing, have no legal

authority for a remedy of damages for following orders, and Officer. Kellenberger

has qualified immunity from all constitutional and statutory claims.




                                          1
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 2 of 32




The grounds for this motion are set forth herewith in a memorandum of law; with

an attached proposed order.


Dated January 22, 2021

Respectfully submitted,
/s/Christopher A. Zampogna
CHRISTOPHER A. ZAMPOGNA
Zampogna, P.C.
1776 K St. NW Ste 700
Washington, DC 20006
202-223-6635
caz@zampognalaw.com
DC Bar No.: 449845

Counsel for Officer Kellenberger in his individual capacity




                                          2
     Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 3 of 32




TABLE OF CONTENTS

  INTRODUCTION AND FACTS ……………………………………………………..6
  Arguments by Kellenberger……………………………………………………………8

    1. Standard of Review for Motion to Dismiss Based on Failure to State a

       Claim is met by Defendant, Officer Kellenberger


       a. Standard of Review…………………………………………......................8

       b. Plaintiff fails to meet heightened pleading standard for Motion to
          Dismiss pursuant to 12(b)6 and the claim must be
          dismissed…………………………………………………………………….9

    2. Plaintiff Lacks Standing to Bring any claim against Officer Kellenberger
       and claim should be dismissed due to failure to have a real party of
       interest and in alternative failure to join a necessary party (Fed R. Civ. P.
       17(a) or Fed R. Civ. P. 12(b)7 and 19(a))………………………………….…10

       a. The correspondent who was allegedly “beaten” by Kellenberger is not a protester
          nor representative of the listed plaintiffs and not covered by the damage
          allegations of the alleged Class Action……………………………..…………13
    3. Plaintiffs Bivens claim should be dismissed because Officer Kellenberger made his
       decisions based on protecting the President’s safety or White House security in
       response to civil unrest………………………………………………………….15
    4. Plaintiffs claim must be dismissed because Officer Kellenberger has qualified
       immunity due to failure of plaintiffs to allege that he was involved in violating their
       clearly established constitutional or statutory rights……………………………..17
    5. Plaintiffs’ have not established First Amendment violation.

       a. Relevant First Amendment principles…………………………………….18
       b. Officer Kellenberger alleged contact with the correspondent does not violate her
          established First Amendment rights………………………………………19

    6. Wood v. Moss and other precedents support dismissal………………….22
    7. There is no clearly established Fourth Amendment violation…………..25

    8. Officer Kellenberger has qualified immunity from the statutory claims.27


                                             3
Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 4 of 32




9. Conclusion ……………………………………………………………………….30




                               4
          Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 5 of 32




                                     TABLE OF AUTHORITY

Ashcroft v. Iqbal, 556 U.S. 662 (2009)…………………………………………………..… 8
Avon Cosmetics (FEBO) Ltd. v. New Hampton, Inc., 1991 WL 90808 at *4 (S.D.N.Y. 1991)…13
Barber v. D.C. Gov’t, 394 F. Supd 49 (D.D.C. 2019)…………………………………………...25
Berg v. Kelly, 897 F.3d 99 (2d Cir. 2018)……………………………………………………….25
Bernini v. City of St. Paul, 665 F.3d 997 (8th Cir. 2012)…………………………………….25,26
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
………………………………………………………………………………………….7,9,14, 15
Black v. District of Columbia, 466 F. Supd 177 (D.D.C. 2006)………………………………..27
Bush v. Lucas, 462 U.S. 367 (1983)…………………………………………………………...16
Branch v. Tunnell, 937 F.2d 1382, 1386 (9th Cir.1991) (Branch I)…………………11
Buckey v. County of Los Angeles, 968 F.2d 791, 794 (9th Cir.1992)…………….…..11
Carlson v. Green, 446 U.S. 14 (1980)………………………………………………………...16
Carr v. District of Columbia, 587 F.3d 401 (D.C. Cir. 2009)…………………………….…..25
Citizens for Peace in Space v. City of Colo. Springs, 477 F.3d 1212 (10th Cir. 2007)………17
Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288 (1984)…………………………….16
Davis v. Passman, 442 U.S. 228 (1979)………………………………………………………16
Doe v. Rumsfeld, 683 F.3d 390 (D.C. Cir. 2012)………………………………………….….16
Dionne v. Bowley, 757 F.2d 1344 …………………………………………………………….17
Dundon v. Kirchmeier,No. 1:16-cv-406, 2017 WL 5894552 (D.N.D. Feb. 7, 2017)………...26
Felarca v. Birgeneau, 891 F.3d 809 (9th Cir. 2018)…………………………………………26
Ford v. Donovan,891 F. Supd 60 (D.D.C. 2012)…………………………………………….27
General Tel. Co. v. Falcon, 457 U.S. 147 (1982) …………………………………………...17
Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 99 (1979)……………….12
Golden v. Zwickler, 394 U.S. 103, 109-10 (1969)…………………………………….13
Graham v. Connor,490 U.S. 386 (1989)…………………………………………………….24
Harris v. Roderick, 126 F.3d 1189 (9th Cir. 1997)…………………………………..12
Hernandez v. Mesa,137 S. Ct. 2003 (2017)…………………………………………………16
Hernandez v. Mesa, S. Ct. 735 (2020) ..................................................................................16
Hernandez v. Mesa, 885 F.3d 811 (5th Cir. 2018)……………………………………..…..16
Hill v. Colorado,530 U.S. 703 (2000)……………………………………………………...18
Hoai v. Vo,935 F.2d 308 (D.C. Cir. 1991)…………………………………………….……27
Hobson v. Wilson,737 F.2d 1 (D.C. Cir. 1984)………………………………………….…26
In re Sealed Case,148 F.3d 1073 (D.C. Cir. 1998)………………………………………..20
K.O. v. U.S. Immigr. & Customs Enf’t,
No. CV 20-309 (RC), 2020 WL 3429697 (D.D.C. June 23, 2020)………………………..28
Kurd v. Republic of Turkey, 374 F. Supd 37 (D.D.C. 2019)…………………………….26
Lash v. Lemke, 786 F.3d 1 (D.C. Cir. 2015)…………………………………………….21
Lucas v. United States,443 F. Sup (D.D.C. 1977)………………………………………..25
Lyall v. City of Los Angeles, 807 F.3d 1178 (9th Cir. 2015)……………………….……..25

                                                            5
          Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 6 of 32




Makuc v. American Honda Co., 835 F.389, 394 (1st Cir. 1987) ………………………...18
Marcavage v. City of New York, 689 F.3d 98 (2d Cir. 2012)……………………………..21
McManus v. District of Columbia, 530 F. Supd 46 (D.D.C. 2007)…………………………….27
Menotti v. City of Seattle,409 F.3d 1113 (9th Cir. 2005)…………………………………..…..23
Moore v. Castro, 192 F. Supd 18 (D.D.C. 2016)………………………………………………29
O'Shea v. Littleton, 414 U.S. 488, 497 (1974)……………………………………….12, 13
Pearson v. Callahan, 555 U.S. 223 (2009)……………………………………………………..17
Reichle er Action Grp. v. Morton, ("QAG IV") 516 F.2d 717 (D.C. Cir. 1975)……………….16
Rose v. Simms, 1995 WL 702307, at *6 (S.D.N.Y. Nov. 29, 1995); …………………………15
Saucier v. Katz,533 U.S. 194 (2001)………………………………………………….……….25
Sevy v. Barach, 815 F. App’x 58 (6th Cir. 2020)…………………………………………….21
Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 37 (1976)..12
Smith v. Kessner, 183 F.R.D. 373, 375 (S.D.N.Y. 1998)……………………………….15
Smilow v. Southwestern Bell Mobile Systems, 323 F. 3d. 32 (1st Cir. 2003)………………....17
Stigile v. Clinton, F.3d 801 (D.C. Cir. 1997) …………………………………………………..16
Tabb v. District of Columbia, 477 F. Supd 185 (D.D.C. 2007)……………………….…….28, 29
Tennessee v. Garner, 471 U.S. 1 (1985)……………………………………………………….24
Time Warner Entm’t Co., L.P. v. FCC, 93 F.3d 957 (D.C. Cir. 1996)………………………18
United Bhd. of Carpenters & Joiners of Am., Local 610,AFL-CIO v.Scott, 463 U.S.825(1983)..26
United States v. Caputo,201 F. Supd 65 (D.D.C. 2016)……………………………………….18
Valley Forge Christian College v. Americans United for Separation of Church and
State, Inc., 454 U.S. 464, 472 (1982); …………………………………………………...12
Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 37 (1976)
Tabb v. District of Columbia 477 F. Supp 2d. 185 (D.D.C. 2007)……………..……28
Walsh v. JPMorgan Chase Bank, NA,75 F. Supp. 2d 256 (D.D.C. 2014)……………………29
Ward v. Rock Against Racism, 491 U.S. 781 (1989)……………………………………..…..18
Watts v. United States, 394 U.S. 705 (1969)………………………………………………15, 22
Westfahl v. District of Columbia, 75 F. Supd 365 (D.D.C. 2014)……………………………26
Whitacre v. Davey, 890 F.2d 1168, 1171 (D.C.Cir.1989)…………………………….11
White House Vigil for ERA Comm. v. Clark, 746 F.2d 1518 (D.C. Cir. 1984)………..…..18, 23
White House Vigil for ERA Comm. v. Watt, 717 F.2d 568 (D.C. Cir. 1983)…………..….18, 23
White v. Jackson,865 F.3d 1064 (8th Cir. 2017)…………………………………………..…26
Wilson v. Layne,526 U.S. 603 (1999)…………………………………………………………20
*Wood v. Moss, 572 U.S. 744 (2014)……………………………………………….15, 21, 22, 23
Young v. Akal, 985 F. Supd 785 (W.D. La. 2013)……………………………………..……..26
*Ziglar v. Abbasi,137 S. Ct. 1843 (2017) .......................................................................15, 16, 27
Statutes, Session Laws, & Regulations

Fed R. Civ. P. 12(b)6……………………………………………………….10, 12
Fed. R. Civ. P. 17(a) ……………………………………………………….10, 12
Fed R. Civ. P 12(b)7 ………………………………………………………..10, 12, 15
Fed. R. Civ. P 19 (a) ………………………………………………………..10, 12, 15
18 U.S.C. § 111(a)(1)……………………………………………………………24

                                                            6
     Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 7 of 32




42 U.S.C. § 1985(3)………………………………………………………….…9, 27, 28
42 U.S.C. § 1986…………………………………………………………….….9, 27, 29
Other Authorities

Mayor’s Order 2020-68………………………………………………………….20, 23
Mayor’s Order 2020-069…………………………………………………………20




                                    7
          Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 8 of 32




MEMORANDUM AND POINTS OF AUTHORITY OF KELLENBERGER

                               Introduction and Facts

      Plaintiffs ask to bring a claim against a defendant, Officer Kellenberger, who

in no way had contact with or even saw these defendants at the event in question.

According to the complaint, Officer Kellenberger (Arm Patch SK 10) allegedly “beat

Australian news correspondent Amelia Brace in the back”(paragraph 97 of third

amended complaint). He is not alleged to have participated in any other matter,

and against any of the specific plaintiffs listed as plaintiffs in the complaint. He is

merely lumped without stated facts into a defendant that when plaintiffs’ allege

cause of action 1,2 and 5,6.


      Plaintiffs’ claims fail for three reasons. First, there is no standing to bring a

case against Kellenberger because the complaint only alleges contact between

Kellenberger and Correspondent Amelia Brace a non-party to this action. Brace is

not named a plaintiff and the other plaintiffs make no specific claims related to

Officer Kellenberger’s actions on that date.


      Second, neither Congress nor the Courts has authorized damages under the

constitution for, as alleged by the plaintiffs, in implementing and executing a plan

to protect the President of the United States. Finally, Officer Kellenberger has

qualified immunity because he followed all established constitutional or statutory

rights.

                                           8
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 9 of 32




      Plaintiffs allege that law-enforcement officers, with military personnel,

surrounded them and other activities and began dispersing them from Lafayette

Square (complaint pp67,82).


      According to the complaint, US Secret Service, DC National Guard, and

Federal Bureau of Prisons personnel, Arlington County Police Department, used

allegedly a variety of munitions to dismiss the crowd. At no point, except in the

aforementioned paragraph above, had Officer Kellenberger been mentioned

specifically except in the alleged contact with the news correspondent, a necessary

party, who is NOT a named plaintiff.


      Plaintiffs seek implied damages against Officer Kellenberger for matters not

related to them, but use the Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S., 388 (1971). They allege Officer Kellenberger violated their

First and Fourth amendment’s rights, without alleging any specific facts against

the named plaintiffs, by executing a dispersal order. See Claims 1-2. And liable

under 42 U.S.C. Sections 1985(3) and 1986 for conspiring to target Black people or

failing to prevent a conspiracy without alleging any actions by Kellenberger related

to these plaintiffs. See Claims 5-6.


      Plaintiffs request class certification under Rule 23, both for their injunctive

relief and personal injury claims (none of which make claims against Officer

Kellenberger). A motion to certify is pending. ECF No. 47.



                                          9
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 10 of 32




   Kellenberger was served this third amended complaint on November 17, 2020

and filed for a briefing schedule then made a request to modify this schedule.


   Arguments by Kellenberger


      1. Standard of Review for Motion to Dismiss Based on Failure to
         State a Claim is met by Defendant, Officer Kellenberger

          a. Standard of Review

      Any party may move the Court to dismiss counterclaims for failure to state a

claim for which relief can be granted. (Federal Rules of Civil Procedure 12(b)(6)).

The Court must dismiss any pleading that fails to plead sufficient factual matters to

show a plausible claim for relief upon the face of the pleadings. Ashcroft v. Iqbal,

556 U.S. 662, 685 (2009). A claim is plausible when the litigant “pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged”. Id. When reviewing whether a claim survives

dismissal, the Court accepts all factual claims as true, but cannot presume all legal

conclusions and allegations as true. Id. Claims supported by “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do

not suffice” to survive a motion to dismiss. Id. Legal conclusions must be sufficiently

supported by factual matters, and only when the factual matters are plead to

sufficiently require that the Court infer that the allegations of misconduct in the

pleading are plausible has the litigant demonstrated an entitlement to relief. See id.

      Any party also files support to this dismissal due to a failure to sue a real

party of interest and in alternative to join a necessary party to the lawsuit (see Fed.
                                          10
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 11 of 32




R. Civ. P. 17(a) and in alternative Fed R. Civ. P 12(b)7 and 19 (a)) . Finally,

Kellenberger’s complainant is not a representative of the class and cannot be joined

in it, and has shown no damages as being an alleged reporter. For these reasons,

the complaint must be dismissed.

          b. Plaintiff fails to meet heightened pleading standard for Motion
             to Dismiss pursuant to 12(b)6 and the claim must be dismissed.

      Defendant, Officer Kellenberger, first argues that plaintiff’s complaint fails to

meet the heightened pleading standard required for Bivens conspiracy claims.

Here, the complaint alleges the officers acted in concert to alleged damage the

named plaintiffs. Branch v. Tunnell, 937 F.2d 1382, 1386 (9th Cir.1991) (Branch I);

see also Buckey v. County of Los Angeles, 968 F.2d 791, 794 (9th Cir.1992)

(requiring conspiracy complaint to "allege specific facts to support the existence of a

conspiracy among the defendants"). The heightened pleading standard must be met

in cases in which the subjective intent of the defendant is an element of the claim.

Branch I, 937 F.2d at 1386.

      In order to survive a motion to dismiss, plaintiffs alleging a conspiracy to

deprive them of their constitutional rights must "include in their complaint

nonconclusory allegations containing evidence of unlawful intent or face dismissal

prior to the taking of discovery." Id. These allegations may be supported by either

direct or circumstantial evidence. Id. at 1387. This standard is not intended to be

difficult to meet as "[i]t serves the limited purpose of enabling the district court to

dismiss 'insubstantial' suits prior to discovery and allowing the defendant to


                                           11
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 12 of 32




prepare an appropriate response, and where appropriate, a motion for summary

judgment based on qualified immunity." Id. at 1387 (quoting Whitacre v. Davey, 890

F.2d 1168, 1171 (D.C.Cir.1989)). It is for the latter reason that "heightened

pleading" is relevant for purposes of a qualified immunity appeal. Harris v.

Roderick, 126 F.3d 1189 (9th Cir. 1997) Here, plaintiffs’ counsel only specifically

alleges that the correspondent was struck with a baton by Kellenberger (see pp97).

   2. Plaintiff Lacks Standing to Bring any claim against Officer
      Kellenberger and their claims should be dismissed due to failure
      have named a real party of interest and in alternative failure to join
      a necessary party (Fed R. Civ. P. 17(a) or Fed R. Civ. P. 12(b)7 and
      19(a))

   Officer Kellenberger, an officer with the US Park Police for 10 1/2 years, followed

orders to disperse the crowd, and, therefore, plaintiff’s claims must be dismissed.

Valley Forge Christian College v. Americans United for Separation of Church and

State, Inc., 454 U.S. 464, 472 (1982); Gladstone, Realtors v. Village of Bellwood, 441

U.S. 91, 99 (1979); Simon v. Eastern Kentucky Welfare Rights Organization, 426

U.S. 26, 37 (1976)


   The "case or controversy" clause of Article III of the Constitution imposes a

minimal constitutional standing requirement on all litigants attempting to bring

suit in federal court. In order to invoke the court's jurisdiction, the plaintiff must

demonstrate, at an "irreducible minimum," that: (1) he/she has suffered a distinct

and palpable injury as a result of the putatively illegal conduct of the defendant; (2)

the injury is fairly traceable to the challenged conduct; and (3) it is likely to be


                                            12
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 13 of 32




redressed if the requested relief is granted. See Valley Forge Christian College v.

Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472

(1982); Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 99 (1979); Simon v.

Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 37 (1976). In addition

to the constitutional requirements of Article III, courts have developed a set of

prudential considerations to limit standing in federal court to prevent a plaintiff

"from adjudicating 'abstract questions of wide public significance' which amount to

'generalized grievances' pervasively shared and most appropriately addressed in the

representative branches." See Valley Forge, 454 U.S. at 474-75, quoting Warth v.

Seldin, 422 U.S. 490, 499-500 (1975).


   Speculative claims that a proposed governmental action may result in injury to a

plaintiff are insufficient to confer standing. See O'Shea v. Littleton, 414 U.S. 488,

497 (1974). The required injury must be both real and immediate, not conjectural or

hypothetical. See Golden v. Zwickler, 394 U.S. 103, 109-10 (1969).


   Here there is only one alleged specific instance of Kellenberger’s actions, that

allegedly are subject to the causes of action; contact he had with a correspondent

from Australia, discussed in one sentence (Complaint paragraph 97).


   The “gist of the question of standing” is whether the party seeking relief has

“alleged such a personal stake in the outcome of the controversy as to assure that

concrete adverseness which sharpens the presentation of issues upon which the



                                           13
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 14 of 32




court so largely depends for illumination of difficult constitutional questions.” This

practical conception of standing has now given way to a primary emphasis upon

separation of powers as the guide. “[T]he ‘case or controversy’ requirement defines

with respect to the Judicial Branch the idea of separation of powers on which the

Federal Government is founded. The several doctrines that have grown up to

elaborate that requirement are ‘founded in concern about the proper—and properly

limited— role of the courts in a democratic society.’”


      Plaintiffs have failed to allege specific facts naming the proper party, which

in addition to having no standing, prejudices the defendant, Officer Kellenberger in

his defense due to him not being able to respond to the party alleging the matter of

misconduct. The real party of interest, Amelia Brace, must be present in the cause

of action to have a just result to this litigation because she is the real party in

interest as the litigation relates to Kellenberger.

      In the alternative, plaintiff’s failure to join a necessary party to the matter,

and the complaint should likewise be dismissed under F.R.C.P. 12(b)(7) because

plaintiffs have failed to join Amelia Brace to the litigation.   This failure subjects

Kellenberger to the substantial risk of incurring incomplete relief as well as risk

exposing him to double or multiple obligations, a concern of F.R.C.P. 19(a)(2)(ii). If

the nine named members of the protesters are allowed to prosecute this action,

there is no protection for Officer Kellenberger, as well as any other persons




                                           14
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 15 of 32




similarly situated, that would prevent him from later being sued for alleged

violations.

       The fact that Amelia Grace would be able to bring separate and independent

claims based upon the same facts and allegations asserted in the present action,

seeking essentially the same damages that are being sought in this action, means

that if the action proceeds without her and current plaintiffs were successful,

Kellenberger would remain subject to multiple obligations on the same claim. See

Smith v. Kessner, 183 F.R.D. 373, 375 (S.D.N.Y. 1998), Rose v. Simms, 1995 WL

702307, at *6 (S.D.N.Y. Nov. 29, 1995); Avon Cosmetics (FEBO) Ltd. v. New Hampton, Inc.,

1991 WL 90808 at *4 (S.D.N.Y. 1991). She has not been joined nor has indicated she might join

in any potential class action. Further, as argued below, she is not representative of the class

members alleged.

       a. The correspondent who was allegedly “beaten” by Kellenberger is not a
          protester nor representative of the listed plaintiffs and not covered by the
          damage allegations of the alleged Class Action


       According to the complaint (PP 206 to 219), it claims that the individuals named

represent the Sanders, Bond, Poteet, and Foley, do not represent correspondents or reporters

present at the event. They are described protesters, not correspondents or reporters. Therefore,

any attempt to link them to the correspondent, fail. Thus, any claim related to their damages

does not apply to the correspondent, and her claims should be dismissed for failure to allege any

damages.




                                                 15
         Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 16 of 32




         Class certification is a matter committed to the discretion of the district court. Dionne v.

Bouley, 757 F.2d 1344, 1355 (1st Cir. 1985). However, the court must undertake a "rigorous

analysis" to assure that the requirements of the rule are met. General Tel. Co. v. Falcon, 457 U.S.

147, 161 (1982); Smilow v. Southwestern Bell Mobile Sys., Inc., 323 F.3d 32, 38 (1st Cir. 2003).

The burden is on the plaintiffs to establish that class certification is appropriate. Falcon, 457 U.S.

at 157-58. It remains the plaintiffs' burden to show that all of the prerequisites for class

certification have been met, Makuc v. American Honda Motor Co., 835 F.2d 389, 394 (1st Cir.

1987). To obtain class certification, the plaintiffs must establish the four elements of Rule 23(a)

and one of the several elements of Rule 23(b). Smilow, 323 F.3d at 38; see subsection (a) of Rule

23 are 1. numerosity, 2. commonality, 3. typicality and 4. adequacy of representation. While not

to be decided in this motion, the correspondent is not a party or represented by the class members

described in the complaint and the case must be dismissed due to failure to name a necessary

party.

    3. Plaintiffs Bivens claim should be dismissed because Officer Kellenberger made his
       decisions based on protecting the President’s safety or White House security in
       response to civil unrest.
         America’s “interest” in protecting the safety and welfare of its President and in allowing

him to perform his duties without interference from threats of physical violence is

“overwhelming.” Watts v United States, 394 U.S. 705, 707 (1967)(per curiam)(citing H.R. REP.

NO. 652, 64th Cong., 1st Sess (1916)). This interest is vital to our national security.

Plaintiffs allegation directly puts the safety of the President of the United States at stake by

seeking to hold a line officer, Kellenberger, liable for his role in furthering his superior’s, Major




                                                  16
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 17 of 32




Adamchik's orders, to clear the Lafayette Square before the President’s visit, and challenge the

safety of the executive.

       Kellenberger’s implementation of the order to disperse demonstrators who were not

screened and within weapons range of the President does not subject him to personal liability

Woods v. Moss, 572 U.S. 744, 763 (granting qualified immunity but reserved on question Bivens

availability to presidential security). Bivens has not been recognized as a remedy against the

Attorney General and FBI Director and must therefore not be recognized against a line officer

implementing their directives Ziglar v. Abbasi, 137 S. Ct. 1843, 1861 (2017). Moreover, the

Supreme court has never recognized a Bivens remedy in a case involving the military, national

security, or intelligence. Doe v. Rumsfeld, 683 F.3d 390, 394 (D.C. Cir. 2012).

       Furthermore, in 1971 the Supreme Court only created a private right of action under the

4th Amendment without Congressional Approval and disfavors its extension to the current actions

taken by Officer Kellenberger implementing a matter to protect national security of the President

of the United States. In fact it has only been expanded twice since 1971 and only after noting

absence of special factors. See Davis v. Passman, 442 U.S. 228, 245 (1975); Carlson v. Green,

446 U.S. 14, 18-19 (1980). And, the Supreme Court has been consistent in its rebuff to any

request to add to the three claims allowed under Bivens. Hernandez v. Mesa, 140 S. Ct. at 743

(2020). It has recently even opined that Bivens might be overturned (see Concurrence in

Hernandez v. Mesa, 140 S.Ct. 735; 206 L.Ed.2d 29 (2020).

       Plaintiffs allege that Officer Kellenberger beat a correspondent with a baton, alleging no

injury, and this is not a situation to expand Bivens claims from employment actions, illegal



                                                17
          Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 18 of 32




searches and withholding medical attention to an inmate. Specifically, no expansion to first

amendment actions as alleged in the first cause of action. See Moss, 572 U.S. at 757; Reichle v.

Howards, 566 U.S. 658, 663 n.4 (2012); Bush v. Lucas, 462 U.S. 462 U.S. 367, 368 (1983).

          Further, the fourth amendment (Claim 2), presents a new context to Bivens. Unlike the

4th Amendment context, the Plaintiff without standing to sue Kellenberger, attempts to expand

the damages from a narrow search-and-seizure context in a narcotics bust without a warrant to

protection of the President of the United States. 137 S.Ct. at 1856, 1860. In Bivens, it relates to a

line level officer, entering a home, not here where Kellenberger executed orders to protect the

president. Abbasi, 137 S. Ct. at 1860.

          Further, plaintiff’s lawsuit raises a risk of disruptive intrusion of Judiciary into the

functioning of other branches, as is here, protection of the president is the utmost importance

Stigile v. Clinton, 110 F. 3d 801, 803 (D.C. Cir. 1997). Establishing a new cause of action related

to protection of the president creates a significant separation of powers concerns and is

disfavored remedy. Hernandez v. Mesa, 885 F.3d 811, 818 (5th Cir. 2018), aff’d, 140 S. Ct. 735

(2020).

          In sum, this case features multiple factors, that should prevent any extension of Bivens,

due to a respect for a separation of powers. Hernandez 140 S. Ct. 749 (citing Abbasi, 137 S. Ct.

at 1857-58). Because, when it comes to the safety of POTUS, Congress not the courts should

pass a law to create a new area of litigation. Wilikie, 551 U.S. at 562. The Court must not impose

judicially imposed damages in an area where Congress has resisted for a century to do so. Since




                                                    18
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 19 of 32




there are reasons that Congress might not wish to impose such a new remedy against Officer

Kellenberger, this Court must “refrain from creating the remedy.” Abbasi, 137 S. Ct. at 1858.

   4. Plaintiffs claim must be dismissed because Officer Kellenberger has qualified
      immunity due to failure of plaintiffs to allege that he was involved in violating their
      clearly established constitutional or statutory rights.


       Officer Kellenberger has qualified immunity because plaintiffs have not alleged that he

violated their constitutional rights since they have only identified a non-party to the litigation.

Even if this correspondent is covered by this lawsuit, Kellenberger’s conduct did not violate

clearly established law or constitutional rights which a reasonable person would know. Pearson

v. Callahan, 555 U.S. 223, 231 (2009).

       Kellenberger neither violated the rights of the correspondent, nor a right clearly

established at the time of alleged misconduct. According to the complaint, paragraph 97,

Kellenberger “beat Australian news correspondent Amelia Brace in the back with a baton.” No

allegation of damages or injury, only a bold face conclusory statement, which do not allege any

misconduct nor any violation of the order because he lawfully executed an order to clear the area

in question.

   5. Plaintiffs’ have not established First Amendment violation.

               Plaintiffs’ claim against Officer Kellenberger independently fails because

       plaintiffs have not alleged the violation of any clearly established constitutional right.

               a. Relevant First Amendment principles.

       Under the First Amendment, the government may establish reasonable restrictions on the

time, place, and manner of protected speech. See Hill v. Colorado, 530 U.S. 703, 719-20 (2000).

                                                  19
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 20 of 32




As the Supreme Court explained in Ward v. Rock Against Racism, 491 U.S. 781 (1989), time,

place, and manner restrictions are valid provided that they are “‘justified without reference to the

content of the regulated speech, that they are narrowly tailored to serve a significant

governmental interest, and that they leave open ample alternative channels for communication of

the information.’” Id. at 791 (quoting Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288,

293 (1984)); see A.N.S.W.E.R. Coal. (Act Now to Stop War & End Racism) v. Basham, 845 F.3d

1199, 1208 (D.C. Cir. 2017). A restriction is content neutral if it “serves purposes unrelated to the

content” of the speech regardless of whether “it has an incidental effect on some speakers or

messages but not others.” Ward, 491 U.S. at 791 (citation omitted).


       Under Ward’s narrow tailoring/significant interest prong, “the significance of the

government interest bears an inverse relationship to the rigor of the narrowly tailored

analysis.” Citizens for Peace in Space v. City of Colo. Springs, 477 F.3d 1212, 1221 (10th Cir.

2007). A restriction is narrowly tailored if it does not “burden[ ] substantially more speech than is

necessary to further the government’s legitimate interests.” Ward, 491 U.S. at 799; see Time

Warner Entm’t Co., L.P. v. FCC, 93 F.3d 957, 978-79 (D.C. Cir. 1996). But the regulation “need

not be the least restrictive or least intrusive means.” Ward, 491 U.S. at 798.


       “[T]he safety of the President [i]s a ‘paramount interest,’” White House Vigil for ERA

Comm., 746 F.2d at 1532-33 (citations omitted), justifying substantial limitations on the manner

of expression. See Moss, 572 U.S. at 748, 758-59, 761; Watts, 394 U.S. at 707-08. The

government also has a related, and additional, strong interest in protecting the White House and

its occupants. See QAG IV, 516 F.2d at 726-27, 729. Both of these interests have previously


                                                 20
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 21 of 32




justified substantial limitations on the manner of expressive activity in Lafayette Square, which

abuts the White House grounds, and in other areas in and around the White House. See White

House Vigil for ERA Comm., 746 F.2d at 1532-41;QAG IV, 516 F.2d at 1516-19, Caputo, 201, F.

Supp. 3d at 71-72.


                 b. Officer Kellenberger alleged contact with the correspondent does not
                    violate her established First Amendment rights.

       Kellenberger carrying out Major Adamchik’s alleged order to federal law enforcement

officers regarding the clearing of Lafayette Square did not violate any clearly-established First

Amendment right. Shorn of bare allegations, the complaint alleges only that he ordered some

unspecified action with respect to the crowd, consistent with the planned one-block extension of

the security perimeter around the White House, a step that logically furthered White House

security and the President’s protection before he appeared in Lafayette Square. See TAC ¶¶ 5, 20,

78-80, 203-04.


       No Supreme Court decision, D.C. Circuit decision, or consensus of persuasive

authority, Wilson v. Layne, 526 U.S. 603, 617 (1999); Lash v. Lemke, 786 F.3d 1, 7 (D.C. Cir.

2015), clearly established that Kellenberger following Major Adamchik’s order could not issue

an on-the-spot crowd clearing order covering a one-block area to protect the President and the

White House in the face of a large crowd of unscreened protesters. In fact, there appears to be no

reported decision at all evaluating the constitutionality of a line officers of Park Police on-the-

spot clearing order near the White House, much less in this particular situation. Thus, plaintiffs’

First Amendment claim should be dismissed on qualified-immunity grounds.



                                                 21
       Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 22 of 32




       Furthermore, against the legal backdrop of the Ward framework Officer Kellenberger

could have reasonably believed that his alleged conduct implicated none of the speech concerns

plaintiffs raise here. Execution of an alleged order to clear the park and extend the perimeter in

some way was content neutral on its face because its implementation excluded all people from

the park, regardless of what views they expressed. See Hill, 530 U.S. at 719; Clark, 468 U.S. at

295-96; Basham, 845 F.3d at 1208-09.


       Plaintiffs imply otherwise by citing the President’s statements addressing violent unrest

to speculate that the President disapproved of the protests. But they do not point to any statement

or action of Kellenberger showing that he wished to suppress speech but rather just to follow the

justified order to clear the area. TAC ¶¶ 54-55, 63-64; see Moss, 572 U.S. at 763-64; cf. Iqbal,

556 U.S. at 682-83.


       Plaintiffs’ own allegations also establish the significance of the governmental interests

served by removing everyone from the park. The complaint asserts that the Attorney General

directed that the park be cleared allegedly to enable the President to walk to St. John’s Church to

deliver a speech, and it suggests that Officer Kellenberger followed an “immediate order” to

further that goal. See TAC ¶¶ 4, 20, 203-04.


In this the complaint reflects at least two compelling governmental interests served Kellenberger

following the legally alleged order: (1) protecting the President as he walked to the church and

delivered remarks; and (2) protecting the White House in response to disorder in the

area. See TAC ¶¶ 4, 51-52, 203; Mayor’s Order 2020-069. The government’s interest in



                                                22
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 23 of 32




presidential protection was especially acute. The President was about to appear in public, where

he faced “the greatest danger . . . .”In re Sealed Case, 148 F.3d 1073, 1078 (D.C. Cir. 1998).


       While there had been peaceful protests in the days immediately before June 1, 2020, there

had also been looting, rioting, and vandalism in what the Mayor described as a “glorification of

violence” that was “not representative of peaceful protest or individuals exercising their lawful

First Amendment rights.” Mayor’s Order 2020-68 § I ¶ 4. Indeed, to prevent further rioting, the

Mayor ordered a 7:00 p.m. curfew on June 1 because an 11:00 p.m. curfew had proven

ineffective the night before. See Mayor’s Order 2020-69 § II ¶ 1; Mayor’s Order 2020-68 § II ¶

1.


       The recent unrest attending the protests heightened the possible danger to the President in

entering the park, and the government had an especially strong interest in his safety. Similarly,

given the unrest near the White House, the government had a substantial interest in protecting the

White House, with its vital occupants and operations, from the potential danger posed by

infiltrators within the unscreened crowd of thousands.


       Kellenberger by following his “immediate order,” which plaintiffs suggest was a directive

to carry out a high-level operation to clear the park in some unspecified way, directly advanced

the above interests by preventing the protesters from entering within weapons distance of the

President or endangering security officers and physical barriers protecting the White House. See

generally Moss, 572 U.S. at 760-62; Marcavage v. City of New York, 689 F.3d 98, 105-07 (2d

Cir. 2012). It also did not substantially burden more speech than necessary. It permitted



                                                23
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 24 of 32




protesters to say whatever they wanted, by whatever lawful means they wanted, in whatever

place they wanted except Lafayette Square and a short distance around it. See TAC ¶¶ 106, 116.


        Conclusory use of force allegations do not alone transform an otherwise neutral

restriction on speech into impermissible retaliation or viewpoint discrimination. See Sevy v.

Barach, 815 F. App’x 58, 64 (6th Cir. 2020); see also Lash, 786 F.3d at 10 (“A plaintiff pressing

a First Amendment retaliatory force claim must show, among other things, that the officer who

used force against him had ‘retaliatory animus.’”) (citations omitted). And as already explained,

plaintiffs have not plausibly alleged that Officer Kellenberger directed the force in the manner

described above. Nor does the complaint allege specific facts showing that the officers had a

retaliatory motive for using force. See Lash, 786 F.3d at 9-10.2


   6.                   Wood v. Moss and other precedents support dismissal.

        Officer Kellenberger has qualified immunity from plaintiffs’ First Amendment claim.

Woods v. Moss 572 U.S. 744 (2014). Protesters sued Secret Service agents for moving their

protest away from a restaurant after then-President Bush made a last-minute decision to stop

there for dinner. They claimed the agents violated the First Amendment by moving them farther

from the President than his supporters. See id. at 754. In Justice Ginsburg’s opinion for a

unanimous Supreme Court, the Court approved dismissal on qualified immunity grounds

“[b]ecause no ‘clearly established law’ so controlled the agents’ response to the motorcade’s

detour” as to eliminate immunity. Id. at 748-49. No clearly established precedent required the

agents to ensure that the plaintiffs and the President’s supporters had equal access or were “at

comparable locations at all times.” Id. at 759-60 (internal quotation marks and citation omitted).


                                                24
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 25 of 32




       The security perimeter also did not violate clearly established law because it furthered the

government’s “‘valid, even overwhelming, interest in protecting the safety of its Chief

Executive.’” Id. at 758 (quoting Watts, 394 U.S. at 707) (internal alteration omitted); see id. at

760. And no precedent compelled the agents to take alternative separation measures. See id. at

760-61. Because removing the protesters directly furthered the government’s interest in

protecting the President, it was not clearly established that the agents violated the First

Amendment by failing to take the plaintiffs’ proposed alternative steps. See id. While the

plaintiffs argued that the Secret Service’s alleged past practice of shielding President Bush from

disfavored political speech showed that the officers’ security concerns were pretextual, the Court

held that the alleged practice of other Secret Service employees could not be imputed to the

defendant agents. See id. at 761-64.


       Given this case’s parallels to Moss, qualified immunity also bars the claims here. In this

case and in Moss, the President decided to enter a publicly accessible place near a crowd of

protesters, and federal officials allegedly issued orders to protect him during that public

appearance. See Moss, 572 U.S. at 750-51; TAC ¶¶ 202-04.


       Here, as in Moss, the alleged order supporting removal of protesters to a block away from

the President’s location was facially neutral and did not constitute viewpoint discrimination

under clearly established law. See Moss, 572 U.S. at 759-60; TAC ¶¶ 5, 17, 79, 202. Officer

Kellenberger's execution of the alleged order here served the interest in presidential security just

as directly, if not more so, than the removal order in Moss: here the order responded both to the

inherent risk in the protesters’ proximity to the President and to the possibility of violence similar


                                                 25
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 26 of 32




to recent days’ unrest. Indeed, plaintiffs’ own news reports suggest the crowd was throwing

projectiles. See supra note 20. In Moss, the removal order responded only to allegedly peaceful

protesters’ proximity to the President. See Moss, 572 U.S. at 750-51; Mayor’s Order 2020-69;

TAC ¶¶ 51 n.15, 90 n.20, 104, 150, 204. And here, as in Moss, it does not matter whether

Kellenberger could have relied on supposedly less restrictive alternatives to the removal of the

protesters to protect the President, for there is no clearly established precedent requiring such

alternatives. See Moss, 572 U.S. at 760-61.


        In fact, just as the agents in Moss did not have to try to convince the President not to

appear at the restaurant near the crowd in order to avoid danger, Officer Kellenberger as a line

officer did not have to try to convince President Trump not to appear in Lafayette Square. See id.

at 761. Therefore, here, as in Moss, Officer Kellenberger is entitled to qualified immunity.

Indeed, courts have relied on presidential security and White House protection to permit

enforcement of similarly substantial restrictions on the ability to protest in close proximity to the

President or the White House, including against allegedly peaceful crowds. See Marcavage, 689

F.3d at 105-09 (upholding New York’s orders establishing a four-day no-protest area on two

blocks around the RNC); Menotti, 409 F.3d at 1120, 1130-37 (upholding order excluding

everyone, except the President and international delegates, from most of downtown Seattle, even

though recent protests were mostly peaceful and protesters could not convey their message

directly to the international leaders); White House Vigil for ERA Comm., 746 F.2d at 1532-40

(upholding ban on stationary protest and large signs on White House sidewalk, notwithstanding

that the peaceful protesters could not protest in place of symbolic importance and possibility of

less restrictive alternatives).

                                                 26
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 27 of 32




       Because substantial authority supported Officer Kellenberger’s alleged execution of an

order and no controlling authority made it obvious to all reasonable officials that such an order

was unconstitutional, it was not clearly established that the alleged order violated plaintiffs’ First

Amendment rights. Consequently, plaintiffs’ First Amendment claim should be dismissed.


   7. Kellenberger has not violated the Fourth Amendment.

As previously explained, plaintiffs fail to allege facts plausibly showing Officer Kellenberger

was liable for 4th Amendment violation because qualified immunity bars the Fourth Amendment

claims for several reasons. At the intersection of presidential security, protest, and crime control

that this case presents, no clear principle of law makes it indisputable that Kellenberger used

excessive force.


       The general standards governing excessive force claims do not clearly establish that

Officer Kellenberger could not forcibly disperse the crowd in Lafayette Square. The

reasonableness of an officer’s use of force to seize an individual depends on a “careful balancing

of ‘the nature and quality of the intrusion on the individual’s Fourth Amendment interests’

against the countervailing governmental interests at stake.”Graham v. Connor, 490 U.S. 386, 396

(1989) (quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985)).


       Significantly, the government’s interest in presidential security weighs heavily in the

Fourth Amendment balance and can justify forcible seizure without particularized suspicion of

criminality. See Berg, 897 F.3d at 108-13 (qualified immunity for police officers who placed

protesters in pens and noting presidential protection is a special need potentially justifying the

detention); cf. Saucier v. Katz, 533 U.S. 194, 207-09 (2001) (qualified immunity from excessive

                                                  27
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 28 of 32




force claim based on agent’s allegedly seizing a protester and shoving him in a van to protect the

Vice President); Stigile, 110 F.3d at 803-07 (presidential protection is a special need justifying

random drug testing of employees with access to the White House). Separately, the government’s

interest in public order and law enforcement can sometimes permit law enforcement officers to

“seize” in the Fourth Amendment sense a large cohesive crowd based on probable cause to

believe that some, though not all, of its members engaged in criminal behavior, for example

when acting as a unit. See Bernini v. City of St. Paul, 665 F.3d 997, 1003-04 (8th Cir. 2012); cf.

Carr v. District of Columbia, 587 F.3d 401, 407-10 (D.C. Cir. 2009); Lyall v. City of Los Angeles,

807 F.3d 1178, 1195 (9th Cir. 2015).


       Here, because the government had a paramount interest in protecting the President during

his arrival in the park and his speech at the church, that interest strongly supports the conclusion

that the officers’ use of force was lawful. See generally Stigile, 110 F.3d at 803-07; cf. Moss, 572

U.S. at 748, 758-59;Berg, 897 F.3d at 108-13. Additionally, based on the Mayor’s reports about

unrest in the days leading up to the clearing of the park (and the media reports cited by

plaintiffs), the officers could have thought it reasonable to use crowd control techniques to move

the crowd in order to protect the President and further the government’s interest in law

enforcement and prevent bad actors from using the crowd as cover to endanger the officers. See

generally 18 U.S.C. §§ 111(a)(1), 3056(d) (prohibiting even minor forcible, non-contact

interference with federal officers’ duties); see also Lucas v. United States, 443 F. Supp. 539, 544

(D.D.C. 1977), aff’d, 590 F.2d 356 (D.C. Cir. 1979); supra note 20 (press reports suggest bottles

thrown at officers).



                                                 28
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 29 of 32




       Moreover, given the important government interests at stake and the limited nature of

plaintiffs’ injuries,23 the balance of competing interests supported the officers’ conduct.

Ultimately, plaintiffs cannot point to binding cases clearly establishing that the officers used an

unreasonable degree of force, and their Bivens claims should be dismissed on qualified immunity

grounds. See, e.g.,Bernini, 665 F.3d at 1003-06; Felarca v. Birgeneau, 891 F.3d 809, 817-19 (9th

Cir. 2018); Young v. Akal, 985 F. Supp. 2d 785, 801-03 (W.D. La. 2013);see also White v.

Jackson, 865 F.3d 1064, 1079-80 (8th Cir. 2017); Dundon v. Kirchmeier, No. 1:16-cv-406, 2017

WL 5894552, at *17-19 (D.N.D. Feb. 7, 2017), aff’d, 701 F. App’x 538 (8th Cir. 2017);Westfahl

v. District of Columbia, 75 F. Supp. 3d 365, 373-74 (D.D.C. 2014); see also TAC ¶¶ 135, 141-42,

160-61, 171-74, 187.


   8. Officer Kellenberger has qualified immunity from the statutory claims.

       Section 1985(3) authorizes a damages suit against one who commits an act in furtherance

of a “conspir[acy] . . . for the purpose of depriving, either directly or indirectly, any person or

class of persons of the equal protection of the laws . . . .” Hobson v. Wilson, 737 F.2d 1, 14 (D.C.

Cir. 1984). “[A] plaintiff must allege and prove four elements: (1) a conspiracy; (2) for the

purpose of depriving, either directly or indirectly, any person or class of persons of the equal

protection of the laws, or of equal privileges and immunities under the laws; and (3) an act in

furtherance of the conspiracy; (4) whereby a person is either injured in his person or property or

deprived of any right or privilege of a citizen of the United States.” Id.; see United Bhd. of

Carpenters & Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 828-29 (1983).




                                                  29
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 30 of 32




       Officer Kellenberger has qualified immunity from plaintiffs’ § 1985(3) claim because

they fail to plead facts showing that Kellenberger entered into a conspiracy with another person

to violate plaintiffs’ equal protection rights. The complaint does not allege Kellenberger was

involved in specific “‘events, conversations, or documents indicating . . . an agreement or

meeting of the minds’ amongst the defendants to violate [plaintiffs’] rights based on [their]

membership in a protected class.” Barber v. D.C. Gov’t, 394 F. Supp. 3d 49, 66 (D.D.C. 2019)

(quoting McManus v. District of Columbia, 530 F. Supp. 2d 46, 75 (D.D.C. 2007)); see Kurd v.

Republic of Turkey, 374 F. Supp. 3d 37, 62 (D.D.C. 2019).


       Rather the complaint merely suggests Kellenberger was possibly at the scene with other

federal officers and followed a lawful order. That does not reflect the required agreement to

violate plaintiffs’ equal protection rights. Therefore, plaintiffs do not sufficiently plead the

conspiracy element of their claim.


       Moreover, plaintiffs fail to sufficiently allege that Officer Kellenberger’s actions were

“‘motivated by some class-based, invidiously discriminatory animus.’” Hoai v. Vo, 935 F.2d 308,

314 (D.C. Cir. 1991) (quoting Hobson, 737 F.2d at 14). While plaintiffs claim that the President

expressed dislike of the protesters, which they further assert was based on their race or support of

racial equality, plaintiffs do not make “nonconclusory allegations” that Officer Kellenberger said

or did anything constituting “evidence” that he shared “such intent” to clear the park out of class-

based animus. Hobson, 737 F.2d at 31; see Black v. District of Columbia, 466 F. Supp. 2d 177,

181 (D.D.C. 2006).




                                                  30
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 31 of 32




        Plaintiffs do not allege that only “Black people and their supporters[,]” TAC ¶ 245, were

cleared—rather, everyone there was cleared. Thus, Officer Kellenberger is entitled to qualified

immunity based on plaintiffs’ failure to sufficiently plead a discriminatory motive. See Abbasi,

137 S. Ct. at 1867-68; Iqbal, 556 U.S. at 681-83; Ford v. Donovan, 891 F. Supp. 2d 60, 65

(D.D.C. 2012).


        Furthermore, Officer Kellenberger is entitled to qualified immunity because it was not

clearly established that he could be liable under § 1985(3) for an intracorporate conspiracy of the

kind alleged by plaintiffs. Under the intracorporate conspiracy doctrine, “an agreement between

or among [officers] of the same legal entity, when the [officers] act in their official capacities, is

not an unlawful conspiracy.” Abbasi, 137 S. Ct. at 1867. In Abbasi, the Supreme Court held that

federal officials were qualifiedly immune from a § 1985(3) claim because it was not clearly

established that an alleged conspiracy among federal agents could support such a claim; “the fact

that the courts are divided as to whether or not a § 1985(3) conspiracy can arise from official

discussions between or among agents of the same entity demonstrates that the law on the point is

not well established.” Id. at 1868. Significantly, “[f]ederal district courts in the District of

Columbia . . . consistently have applied the intracorporate conspiracy doctrine to Section

1985.” Tabb v. District of Columbia, 477 F. Supp. 2d 185, 190 (D.D.C. 2007) (collecting cases).

Thus, a federal employee who allegedly conspires with another federal employee is immune

even if the conspirator works for the same agency. See K.O., 2020 WL 3429697, at *11-12.


        Officer Kellenberger is qualifiedly immune from plaintiffs’ § 1985(3) claim because the

claim is based on an alleged intracorporate conspiracy. Notably, plaintiffs allege that “President


                                                   31
        Case 1:20-cv-01469-DLF Document 142 Filed 01/22/21 Page 32 of 32




Trump, Defendant Barr, and Defendant Esper[,]” all federal officials, “directed the conspiracy[.]”

TAC ¶ 246. While mentioning that Officer Kellenberger interacted with unidentified “law

enforcement officers[,]” plaintiffs do not allege that Officer Kellenberger reached an agreement

with non-federal officials at the park to violate plaintiffs’ rights. Id. ¶ 82. Because federal

employees are members of the same entity for purposes of the intracorporate conspiracy

doctrine, Officer Kellenberger’s alleged interactions with them could not expose him to liability

under § 1985(3). See Abbasi, 137 S. Ct. at 1867-68; see K.O., 2020 WL 3429697, at

*11-12;Tabb, 477 F. Supp. 2d at 190.


       Finally, plaintiffs also claim Officer Kellenberger violated § 1986 because he allegedly

knew about, but failed to prevent, wrongs conspired to be done under § 1985. But “[a] plaintiff

who has not stated a claim under § 1985 has no basis for relief under § 1986.” Moore v.

Castro, 192 F. Supp. 3d 18, 36 (D.D.C. 2016), aff’d sub nom. Moore v. Carson, 775 F. App’x 2

(D.C. Cir. 2019). Again, plaintiffs fail to allege facts showing that Officer Kellenberger or

anyone else in the park entered into a conspiracy to violate their equal protection rights, that

Officer Kellenberger knew about such a conspiracy, that the conspiracy fell outside the

intracorporate conspiracy doctrine, or that he had an opportunity to prevent conspirators from

harming plaintiffs. Thus, plaintiffs §§ 1985 and 1986 claims fall together. See Walsh v.

JPMorgan Chase Bank, NA, 75 F. Supp. 3d 256, 265 (D.D.C. 2014).


                                          CONCLUSION

           The claims against Officer Kellenberger should be dismissed with prejudice.

Dated: January 22, 2021.


                                                  32
        Case 1:20-cv-01469-DLF Document 142-1 Filed 01/22/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                       No. 1:20-cv-01469-DLF
  BLACK LIVES MATTER D.C., et al.,                     Judge: Dabney L. Freidrich

                  Plaintiffs,

         v.

  DONALD J. TRUMP, et al.

                  Defendants.




                                    [PROPOSED] ORDER

       Upon consideration of Defendant Kellenberger’s Motion to Dismiss All Individual

Capacity Claims

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that all individual capacity claims in this matter are dismissed in accordance

with Federal Rule of Civil Procedure 7(b), 12(b)(6), 17(a) and 19(a).



                                                    SO ORDERED.


Date: ______________                                ______________________________
                                                    The Honorable Dabney L. Friedrich
                                                    United States District Judge




                                                1
